Exhibit 10.1


RETENTION BONUS and RESTRICTED STOCK UNIT AGREEMENT
via
2011 EQUITY AND CASH INCENTIVE PLAN


This Agreement is made as of September 6, 2017 by and between Liberty Tax, Inc.,
a Delaware corporation (“Company”), and Kathleen Donovan (“Employee”).


Whereas, as of September 6, 2017 (“Date of Grant”), pursuant to the terms and
conditions of the JTH Holding, Inc. 2011 Equity and Cash Incentive Plan
(“Plan”), the Board of Directors of the Company authorized the grant of a
Retention Bonus and Restricted Stock Units (“RSUs”) to the Employee upon the
terms and conditions set forth in this Agreement and subject to the terms of the
Plan; and


Whereas, the Employee desires to acquire and accept the Retention Bonus and RSUs
on the terms and conditions set forth in this Agreement.


IT IS AGREED



1.
Except as otherwise provided in the Employee’s employment agreement with the
Company (“Employment Agreement”) the terms below shall govern.




2.
Retention Bonus. Company hereby agrees to pay Employee $172,526.00, payable in
two installments with one half to be paid on March 1, 2018 and the remaining one
half to be paid on September 1, 2018 (“Retention Bonus”).




3.
Grant of RSUs.  The Company hereby grants the Employee with 12,368 RSUs, each
RSU corresponding to one share of the Class A Common Stock of the Company, par
value of $0.01 per share (the “Award”).  Subject to the terms and conditions of
the Plan and this Agreement, each RSU represents an unsecured promise of the
Company to deliver, and the right of the Employee to receive, one share of the
Common Stock of the Company, par value of $0.01 per share, at the time and on
the terms and conditions set forth herein.  As a holder of RSUs, the Employee
has only the rights of a general unsecured creditor of the Company.




4.
Vesting.  These RSUs are subject to vesting, with 6,184 RSUs vesting on March 1,
2018, and 6,184 RSUs vesting on September 1, 2018, provided the Employee is in
the employ of the Company at the time of each such vesting.



If employment is terminated by the Employee for “Good Reason”, by the Company
without “Cause” or as a result of the Employee’s Employment Related Death or
Disability, as defined in the Employee’s Employment Agreement, the RSUs shall
immediately become fully (100%) vested and exercisable and shall be paid and the
full Retention Bonus shall immediately become due and payable upon termination
of employment.



5.
Settlement of Award.  Subject to the terms of this Section 5 and 6 below, the
Company shall issue to the Employee one share of Class A Common Stock for each
RSU that has become vested and deliverable under Section 4 above and shall
deliver to the Employee such shares as soon as practicable (and within thirty
(30) days) after the vesting date.  The RSUs shall be forfeited if they are not
vested and deliverable prior to the termination of the Employee’s employment
with the Company.




6.
Shareholder Rights.  The Employee shall not have any rights as a shareholder
with respect to shares of Common Stock subject to any RSUs until issuance of the
shares of Common Stock.  The Company may include on any certificates or
notations representing shares of Common Stock issued pursuant to this Agreement
such legends referring to any representations, restrictions or any other
applicable statements as the Company, in its discretion, shall deem appropriate.




7.
Effect of Termination of Service for Cause or Certain Post-Termination
Actions. Except as otherwise provided herein or in the Employee’s Employment
Agreement with the Company, the terms in this Section 7 shall govern.



(a)          Termination for Cause.


(i)          If the Employee’s employment with the Company is terminated for
Cause (as defined in section 7(a)(ii) of this Agreement), the RSUs shall
terminate and be forfeited effective as of the effective date of the Employee’s
termination of employment for Cause.


(ii)          "Cause" for the purposes of this Agreement shall mean a commission
by the Employee of a felony or other criminal conduct injurious to the Company
or any Affiliate, gross negligence, fraud or intentional misconduct or breach of
any fiduciary duty to the Company.


(iii)          If the Employee’s employment with the Company is terminated for
Cause, the Employee will not be entitled to receive and will forfeit any shares
of Common Stock that have not been delivered previously to the Employee (even if
the RSUs previously become deliverable), and the Employee shall return to the
Company the Economic Value (as later defined herein) of any Common Stock
acquired via RSUs awarded hereunder to the Employee within the six-month period
prior to the date of termination of employment

--------------------------------------------------------------------------------



with the Company.  In that event, the Employee hereby agrees to remit the
Economic Value to the Company in cash within 30 days of the Company's demand
therefore. "Economic Value" for the purposes of this Agreement shall mean an
amount equal to the then fair market value of the Common Stock.  The Company, in
its discretion, may require the Employee to return to the Company the Economic
Value in the form of any Common Stock that the Employee still holds and that was
acquired under the RSUs.


(b)          Competing With the Company, Breach of Confidentiality.  If the
Employee’s employment with the Company terminates for any reason, the Board of
Directors, in its discretion, may require the Employee to return to the Company
the Economic Value of any Common Stock acquired via RSUs awarded hereunder by
the Employee within the six-month period prior to the date of the Employee’s
termination or thereafter if the Employee at any time during the term of his or
her employment with the Company and for an additional period of one (1) year
thereafter, without the Company's prior written consent, directly or indirectly,
engages in the business of or owns or controls an interest in (except as a
passive investor owning less than two percent (2%) of the equity securities of a
publicly owned corporation), or acts as a director, officer or employee of, or
consultant to any partnership, joint venture, corporation or other business
entity directly or indirectly engaged in any business that competes with the
Company anywhere in the actual geographic location in which the Company conducts
business in the United States at the time of the Employee’s termination. In that
event, the Employee agrees to remit the Economic Value to the Company in the
same manner as provided in Section 7(a)(iii).


The time period during which the restrictions set forth in this section 7(b)
apply shall be extended by the length of time during which the Employee violates
the restrictions in any respect.


8.          Adjustments. If and to the extent that the number of issued shares
of Common Stock shall be increased or reduced by any stock dividend or split,
recapitalization, reclassification, combination of shares, or any similar change
in the corporate structure of the Company affecting the Common Stock, the
Company shall proportionally adjust the number and kind of RSUs, to such extent
and in such manner as shall as closely as possible maintain the Employee’s
proportionate interest in the Company and his or her rights hereunder; provided,
however, that proportional adjustment shall not include the grant to the
Employee of any preemptive right with respect to the issue and sale of Common
Stock of the Company.


9.          Nonassignability. The Award shall not be assignable or transferable.


10.        Company Representations.  The Company hereby represents and warrants
to the Employee that:


(a)          The Company, by appropriate and all required action, is duly
authorized to enter into this Agreement and consummate all of the transactions
contemplated hereunder in accordance with its terms; and


(b)          The shares of Common Stock, when issued and delivered by the
Company to the Employee in accordance with the terms and conditions hereof, will
be duly and validly issued and fully paid and non-assessable.


11.        Employee Representations.  The Employee hereby represents and
warrants to the Company that:


(a)         The Employee is acquiring the RSUs and shall acquire any Common
Stock hereunder for his or her own account and not with a view towards the
distribution thereof other than a distribution that in the opinion of counsel
for the Company would not violate the Securities Act of 1933 ("1933 Act");


(b)         The Employee understands that he or she must bear the economic risk
of the investment in the Common Stock awarded , which cannot be sold unless they
are registered under the 1933 Act or an exemption therefrom is available
thereunder and that the Company is under no obligation to register the RSUs for
sale under the 1933 Act;


(c)          In the Employee’s negotiations with the Company, the Employee has
had both the opportunity to ask questions and receive answers from the officers
and Employees of the Company and all persons acting on its behalf concerning the
terms and conditions of the offer made hereunder and to obtain any additional
information to the extent the Company possesses or may possess such information
or can acquire it without unreasonable effort or expense.


(d)          The Employee is aware that the Company shall place stop transfer
orders with its transfer agent against the transfer of any shares of Common
Stock in the absence of registration under the 1933 Act or an exemption
therefrom as provided herein.


12.        Restrictions on Transfer of Shares.


(a)          Anything in this Agreement to the contrary notwithstanding, the
Employee hereby agrees that he or she shall not sell, transfer by any means or
otherwise dispose of the shares of Common Stock acquired under RSUs acquired by
him or her without registration under the 1933 Act, or in the event that they
are not so registered, unless (i) an exemption from the 1933 Act registration
requirements is available thereunder and (ii) the Employee has furnished the
Company with notice of the proposed transfer and the Company’s legal counsel, in
its reasonable opinion, shall deem the proposed transfer to be exempt.


(b)          If the shares of Common Stock have not been registered under the
1933 Act, the certificates evidencing the shares of Common Stock may bear the
following legends:

--------------------------------------------------------------------------------



“The shares of Common Stock represented by this certificate have been acquired
for investment and have not been registered under the Securities Act of 1933, as
amended, or under the Securities Act of any State.  The shares of Common Stock
represented by this Certificate may not be sold or transferred in the absence of
an effective registration statement for the shares under the Securities Act of
1933, as amended, and such state laws as may be applicable, or an opinion of
counsel satisfactory to the Company that registration is not required”


“The shares represented by this Certificate have been acquired pursuant the JTH
Holding, Inc. 2011 Equity and Cash Incentive Plan, a copy of which is on file
with the Company, and may not be transferred, pledged or disposed of except in
accordance with the terms and conditions thereof.”


13.        Code Section 409A.  This Agreement is intended to be exempt from the
requirements of Code Section 409A.  The Plan shall be interpreted in a manner to
carry out such intent.  Notwithstanding the foregoing and any provision in this
Agreement to the contrary, the Company reserves the right to amend the Agreement
and/or restructure, terminate or replace the RSUs in order to cause the RSUs to
not be subject to Code Section 409A.  Notwithstanding the foregoing, neither the
Committee, nor the Company, nor any Affiliate, employee, director or other
person shall be liable to the Employee in the event that the RSUS results in
taxation under Code Section 409A.


14.        No Right to Continued Service.  Neither the Plan, the granting of
this Award nor any other action taken pursuant to the Plan or this Award
constitutes or is evidence of any agreement or understanding, express or
implied, that the Employee will remain employed with the Company for any period
of time or at any particular rate of compensation.


15.        Miscellaneous.


(a)          Notices.  All notices, requests, deliveries, payments, demands and
other communications that are required or permitted to be given under this
Agreement shall be in writing and shall be either delivered personally or sent
via registered or certified mail, or by private courier, return receipt
requested, postage prepaid to the parties at their respective addresses, or to
such other address as either shall have specified by notice in writing to the
other.


(b)          Conflict with the Plan.  In the event of a conflict between the
provisions of the Plan and the provisions of the Agreement, the provisions of
the Plan shall in all respects be controlling.


(c)          Waiver.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach.


(d)          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof.   This Agreement
may not be amended except by writing executed by the Employee and the Company.  
The parties acknowledge that they have not relied upon any prior oral
representations with respect to the subject matter hereof.


(e)          Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and to the extent not prohibited herein, their
respective heirs, successors, assigns and representatives.  Nothing in this
Agreement, expressed or implied, is intended to confer on any person other than
the parties hereto and as provided above, their respective heirs, successors,
assigns and representatives any rights, remedies, obligations or liabilities.


(f)          Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, except to the extent federal law applies.  Notwithstanding
the foregoing, Sections 7(a) and (b) of this Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia.  Any
dispute arising out of this Agreement shall be resolved in either the Circuit
Court for the City of Virginia Beach or the United States District Court for the
Eastern District of Virginia.  The Employee hereby submits to the jurisdiction
of these courts and agrees that venue properly lies in those courts with respect
to any action, suit, claim or dispute arising under or with respect to this
Agreement.   The parties hereto waive any right they might have to a jury
trial.  The provisions of this Agreement are offered by each party as a material
inducement to enter into this Agreement.




[Signatures on the following page]



--------------------------------------------------------------------------------



In witness whereof, the parties hereto have signed this Agreement as of the day
and year first written above.


Liberty Tax, Inc.






/s/ Edward Brunot          
Name: Edward Brunot
Title: Chief Operating Officer




Employee


/s/ Kathleen Donovan          
Name: Kathleen Donovan
Title: VP, Chief Financial Officer



